Citation Nr: 0931375	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-37 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from September 1969 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified at a May 2009 Travel Board hearing.  At 
the hearing, the Veteran appeared to raise the issue of 
entitlement to service connection for tinnitus.  This issue 
is referred to the RO for any clarification and development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran contends that the noncompensable evaluation 
assigned his hearing loss does not accurately reflect the 
severity of the disorder.  At the May 2009 Travel Board 
hearing, the Veteran testified that his service-connected 
hearing loss disorder had increased in severity and warranted 
further VA examination.  The Veteran last underwent a VA 
examination for the service-connected hearing loss in 
September 2004.

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the hearing loss 
disability on appeal and requires a remand for further 
investigation by a medical professional as the Board is 
prohibited from substituting its own medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination when the record does not adequately 
reveal the current state of the claimant's disability.  38 
U.S.C.A. § 5103A(d)(1); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Furthermore, the Board notes that in Martinak v. Nicholson, 
21 Vet. App. 447 (2007) the United States Court of Appeals 
for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
audiological examination of the Veteran to 
determine the current severity of his 
service-connected bilateral hearing loss.  
All indicated studies should be performed.  
The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's bilateral hearing 
disability. The claims file must be made 
available to the examiner. 

2.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim of entitlement to a 
compensable evaluation for bilateral 
hearing loss.  If the benefit sought is 
not granted to the Veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




